Exhibit 10.1

EXECUTION COPY

CONSENT AND AMENDMENT NO. 2

Dated as of December 21, 2011

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 24, 2009, as amended and restated as of February 2, 2011

THIS CONSENT AND AMENDMENT NO. 2 (this “Consent and Amendment”) is made as of
December 21, 2011 (the “Effective Date”) by and among Inergy, L.P. (the
“Borrower”), the financial institutions listed on the signature pages hereof
(collectively, the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), under that certain Amended and Restated
Credit Agreement dated as of November 24, 2009, as amended and restated as of
February 2, 2011, by and among the Borrower, the lenders party thereto and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent consent to certain transactions and agree to certain amendments to the
Credit Agreement;

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to so
consent and agree to such amendments on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Consent and Amendment.

1. Consent. The Borrower has informed the Administrative Agent and the Lenders
of its intent to enter into a series of transactions described in clauses
(a) through (l) below (collectively, and together with any other actions related
thereto, as more fully described in the disclosures of the Borrower and Inergy
Midstream, LLC (“MLLC”) filed with the Securities and Exchange Commission, the
“Midstream Transactions”):

(a) The Borrower will incur Debt in a principal amount of up to $311,850,000
(the “Tender Offer Debt”) in order to (i) repay a portion of its $600,000,000
7.00% Senior Notes due October 1, 2018 and its $750,000,000 6.875% Senior Notes
due August 1, 2021 pursuant to a tender offer for such notes and (ii) repay all
or a portion of the Term Loans.

(b) The Borrower will assign to MLLC, and MLLC will assume, all of the
Borrower’s obligations and interests under the Tender Offer Debt.

(c) The Borrower will form a Delaware limited liability company named MGP GP,
LLC (“MGP GP”) to which the Borrower will contribute nominal cash consideration
in exchange for all membership interests in MGP GP.



--------------------------------------------------------------------------------

(d) The Borrower and MGP GP will form a Delaware limited partnership named
Inergy Midstream Holdings, L.P. (“MGP”) to which the Borrower will contribute
nominal cash consideration in exchange for a limited partner interest
representing all of the economic interests in MGP and MGP GP is admitted as a
non-economic general partner.

(e) MGP will form a Delaware limited liability company named NRGM GP, LLC (“NRGM
GP”), to which MGP will contribute nominal cash consideration in exchange for
all membership interests in NRGM GP.

(f) The Borrower’s membership interest in MLLC will be converted into a 0%
Managing Member Interest and a 100% Non-Managing Member Interest. The Borrower
will then contribute the Managing Member Interest to MGP, and MGP will further
contribute the Managing Member Interest to NRGM GP.

(g) MLLC will be converted into a Delaware limited partnership, with the name
Inergy Midstream, L.P. (“NRGM”). The Borrower’s Non-Managing Member Interest is
converted into a limited partner interest in NRGM and NRGM GP’s Managing Member
Interest is converted into a general partner interest in NRGM.

(h) NRGM will contribute the membership interests in Tres Palacios Gas Storage
LLC and US Salt, LLC to a newly formed Delaware limited liability company named
NRGY Midstream, LLC (“NRGY MS”).

(i) NRGM and all of its subsidiaries will be released as Subsidiary Guarantors
under the Credit Agreement and will be excluded from the definition of
Subsidiaries and all restrictions and obligations under the Credit Agreement
applicable to Subsidiaries.

(j) On the date of closing for the Midstream Transactions, NRGM will distribute
all of the membership interests in NRGY MS to the Borrower, issue to the
Borrower a number of Common Units representing limited partner interests in NRGM
and a right to receive a cash distribution from NRGM as reimbursement for
preformation capital expenditures with respect to Northeast Midstream Businesses
and issue to NRGM GP incentive distribution rights (“IDRs”).

(k) Pursuant to an initial public offering, public investors will purchase for
cash Common Units in NRGM, representing a minority of the outstanding common
units in NRGM.

(l) NGRM will use a portion of the proceeds from its initial public offering
proceeds to repay in full in cash the Tender Offer Debt.

The Borrower has requested the Administrative Agent and the Lenders to consent
(the “Consent”) to and agree with the following in connection with the Midstream
Transactions: notwithstanding anything contained in any provisions of the Credit
Agreement to the contrary, including, without limitation in Section 5.09
(Subsidiary Guaranty), Section 5.10 (Collateral), Section 6.01 (Debt),
Section 6.03 (Mergers; Sales of Assets; Sale-Leasebacks and other Fundamental
Changes), Section 6.04 (Investments, Loans, Advances, Guarantees and
Acquisitions), Section 6.06 (Restricted Payments), Section 6.07 (Transactions
with Affiliates), Section 6.11 (Amendments to Organic Documents), or
Section 6.13 (Permitted Junior Debt and Amendments to Permitted Junior Debt
Documents), the Borrower may take any of the actions described in clauses
(a) through (l) above and may otherwise consummate the Midstream Transactions.
Effective as of Effective Date, the Administrative Agent and the Lenders hereby
grant the Consent.

 

2



--------------------------------------------------------------------------------

2. Amendments to the Credit Agreement. Effective as of the Effective Date, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

(a) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is amended to add the following as a new paragraph to the end
thereof:

For the avoidance of doubt, Consolidated EBITDA shall not include or give effect
to the income (or loss) of NRGM and its subsidiaries, except to the extent that
any such income has been actually received by the Borrower or any Subsidiary
(other than NRGM and its subsidiaries) in the form of NRGM Cash Distributions
(as defined below) and, for the avoidance of doubt, the foregoing additions to,
and subtractions from, Consolidated EBITDA described in this definition shall
not give effect to any items (other than such income so actually received)
attributable to NRGM and its subsidiaries. As used herein, “NRGM Cash
Distributions” means, for any period, cash dividends or similar cash
distributions received from NRGM as distributions on equity interests or
incentive distributions; provided that, for each of the first four full fiscal
quarters after the Effective Date, the Borrower may include, solely for purposes
of calculating Consolidated EBITDA, the pro forma benefit of Anticipated Cash
Distributions (as defined below) for such period less any Actual Cash
Distributions (as defined below) for such period. As used herein, “Anticipated
Cash Distributions” means, for any period, an amount equal to the product of
(x) four (4) multiplied by (y) the number of common units of NRGM held by the
Borrower at the end of such period multiplied by (z) the lesser of (i) the
actual amount of cash dividends or similar cash distributions on one common unit
of NRGM received by the Borrower for such period and (ii) the amount of the
initial distribution for one common unit to be received by the Borrower for such
period as described in the effective S-1 filing of NRGM. As used herein, “Actual
Cash Distributions” means, for any period, the aggregate amount of cash
dividends or similar cash distributions on the common units of NRGM received by
the Borrower as of the Effective Date.

(b) The definition of “Pledge Subsidiary” appearing in Section 1.01 of the
Credit Agreement is amended to add the phrase “and NRGM” at the end thereof.

(c) The definition of “Subsidiary” appearing in Section 1.01 of the Credit
Agreement is amended to add the parenthetical “(other than NRGM and its
subsidiaries)” to the end thereof.

(d) Section 1.01 of the Credit Agreement is amended to delete the phrase “and
its LC Exposure and Swingline Exposure at such time” appearing in the definition
of “Working Capital Credit Exposure” and to add such phrase at the end of the
definition of “General Partnership Credit Exposure”.

(e) Section 1.01 of the Credit Agreement is amended to add the following
definition thereto:

“NRGM” means Inergy Midstream, L.P., a Delaware limited partnership.

(f) Clause (a) of Section 5.01 of the Credit Agreement is amended to (i) add the
phrase “(including for purposes of this Section 5.01, NRGM and its subsidiaries
to the extent required to be Consolidated by GAAP)” after each reference to the
phrase “Borrower and its Consolidated Subsidiaries” appearing therein and
(ii) add the phrase “(or NRGM or any of its subsidiaries to the extent required
to be Consolidated by GAAP)” after each reference to the phrase “Borrower or any
of its Consolidated Subsidiaries” appearing therein.

 

3



--------------------------------------------------------------------------------

(g) Clause (b) of Section 5.01 of the Credit Agreement is amended to (i) add the
phrase “unaudited consolidating balance sheet and income statement and”
immediately prior to each reference to the phrase “unaudited Consolidated”
appearing therein and (ii) add the phrase “(including for purposes of this
Section 5.01, NRGM and its subsidiaries to the extent required to be
Consolidated by GAAP)” after each reference to the phrase “Borrower and its
Consolidated Subsidiaries” appearing therein.

(h) Clause (b) of Section 6.08 of the Credit Agreement is amended to add the
parenthetical “(other than any requirements for Subsidiary Guarantors to provide
Guarantees in respect of Permitted Junior Debt)” immediately after the phrase
“or to Guaranty indebtedness” appearing therein.

(i) Clause (b) of Section 9.02 of the Credit Agreement is amended to delete the
phrase “release any Guarantor which is a Material Subsidiary” appearing therein
and to replace such phrase with the phrase “release all or substantially all of
the Subsidiary Guarantors from their obligations under the Subsidiary Guaranty”.

(j) Schedule 2.06 to the Credit Agreement is amended and restated in its
entirety to read as set forth on Schedule 2.06 attached hereto.

(k) The Lenders hereby authorize the Administrative Agent to release MLLC and
its subsidiaries (collectively, the “Released Guarantors”) from their
obligations under the Subsidiary Guaranty and to release any Lien granted to or
held by the Administrative Agent upon any Collateral in respect of the Released
Guarantors.

3. Conditions of Effectiveness. The effectiveness of this Consent and Amendment
is subject to the conditions precedent that:

(a) The Administrative Agent shall have received counterparts of this Consent
and Amendment duly executed by the Borrower, the Lenders and the Administrative
Agent and the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees and
expenses of counsel for the Administrative Agent) required to be reimbursed or
paid by the Borrower in connection with this Consent and Amendment.

(c) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Midstream Transactions (excluding for the purposes
of this Section 3(c), clause (a) thereof) are being consummated on the Effective
Date.

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Consent and Amendment and the Credit Agreement as modified hereby
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

 

4



--------------------------------------------------------------------------------

(b) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Credit Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Consent and Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Credit
Documents or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

6. Governing Law. This Consent and Amendment shall be construed in accordance
with and governed by the law of the State of New York.

7. Headings. Section headings in this Consent and Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Consent and Amendment for any other purpose.

8. Counterparts. This Consent and Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Amendment has been duly executed as of the
day and year first above written.

 

    INERGY, L.P., as the Borrower        

By: INERGY GP, LLC,

its managing general partner

    By:   /s/ R. Brooks Sherman, Jr.       Name: R. Brooks Sherman, Jr.      
Title: Executive Vice President, Chief Financial Officer

 

   

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and as Administrative Agent

    By:   /s/ Preeti Bhatnagar       Name: Preeti Bhatnagar       Title:
Authorized Officer

 

    Name of Lender:        

BANK OF AMERICA, N.A.

    By:   /s/ Mike Ouellet       Name: Mike Ouellet       Title: Senior Vice
President

 

    Name of Lender:        

WELLS FARGO BANK, N.A.

    By:   /s/ Tom K. Martin       Name: Tom K. Martin       Title: Director

 

    Name of Lender:        

BARCLAYS BANK PLC

    By:   /s/ Michael J. Mozer       Name: Michael J. Mozer       Title: Vice
President

 

Signature Page to Consent and Amendment No. 2 to

Amended and Restated Credit Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

    Name of Lender:        

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

    By:   /s/ Mikhail Faybusovich       Name: Mikhail Faybusovich       Title:
Director

    For any Lender requiring a second signature line:     By:   /s/ Vipul Dhadda
      Name: Vipul Dhadda       Title: Associate

 

    Name of Lender:        

MORGA N STANLEY BANK, N.A.

    By:   /s/ Dmitriy Barskiy       Name: Dmitriy Barskiy       Title:
Authorized Signatory

    Name of Lender:        

SUNTRUST BANK

    By:   /s/ Andrew Johnson       Name: Andrew Johnson       Title: Director

 

    Name of Lender:        

CITIBANK, N.A.

    By:   /s/ Todd Mogil       Name: Todd Mogil       Title: Vice President

 

Signature Page to Consent and Amendment No. 2 to

Amended and Restated Credit Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

Name of Lender:

FIFTH THIRD BANK

By:   /s/ Stephen Edwards   Name: Stephen Edwards   Title: Vice President

 

Name of Lender:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By:   /s/ Andrew A. Oram   Name: Andrew A. Oram   Title: Managing Director

 

Name of Lender:

COMERICA BANK

By:   /s/ Justin Crawford   Name: Justin Crawford   Title: Vice President

 

Name of Lender:

ROYAL BANK OF CANADA

By:   /s/ Jason S. York   Name: Jason S. York   Title: Authorized Signatory

 

Name of Lender:

THE ROYAL BANK OF SCOTLAND plc

By:   /s/ Todd Vaubel   Name: Todd Vaubel   Title: Authorized Signatory

 

Signature Page to Consent and Amendment No. 2 to

Amended and Restated Credit Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

Name of Lender:

PNC BANK, NATIONAL ASSOCATION

By:   /s/ Jessica L. Fabrizi   Name: Jessica L. Fabrizi   Title: Assistant Vice
President

 

Name of Lender:

BOKF, NA DBA BANK OF OKLAHOMA

By:   /s/ Julie Elliott   Name: Julie Elliott   Title: Vice President

 

Name of Lender:

RAYMOND JAMES BANK, FSB

By:   /s/ Scott G. Axelrod   Name: Scott G. Axelrod   Title: Vice President

 

Name of Lender:

BRANCH BANKING AND TRUST COMPANY

By:   /s/ Roger Eric Searls   Name: Roger Eric Searls   Title: Vice President

 

Name of Lender:

THE PRIVATEBANK & TRUST COMPANY

By:   /s/ Matt Mayer   Name: Matt Mayer   Title: Associate Managing Director

 

Signature Page to Consent and Amendment No. 2 to

Amended and Restated Credit Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

Name of Lender:

U.S. BANK NATIONAL ASSOCATION

By:   /s/ Colleen S. Hayes   Name: Colleen S. Hayes   Title: Vice President

 

Name of Lender:

BANK MIDWEST, N.A.

By:   /s/ Jason Hilpipre   Name: Jason Hilpipre   Title: Associate Vice
President

 

Name of Lender:

COMMERCE BANK

By:   /s/ C.T. Young   Name: C.T. Young   Title: Senior Vice President

 

Name of Lender:

REGIONS BANK

By:   /s/ David Valentine   Name: David Valentine   Title: Vice President

 

Name of Lender:

ENTERPRISE BANK & TRUST

By:   /s/ Linda Hanson   Name: Linda Hanson   Title: Kansas City Regional
President

 

Signature Page to Consent and Amendment No. 2 to

Amended and Restated Credit Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Consent and Amendment No. 2 to the Amended and Restated Credit Agreement dated
as of November 24, 2009, as amended and restated as of February 2, 2011 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”)
by and among Inergy, L.P., the financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), which Consent and Amendment No. 2 is dated as of
December 21, 2011 (the “Consent and Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Consent and Amendment and reaffirms the terms and conditions of
the Credit Agreement and any other Credit Document executed by it and
acknowledges and agrees that such Credit Agreement and each and every such
Credit Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Consent and Amendment.

Dated: December 21, 2011

[Signature Page Follows]



--------------------------------------------------------------------------------

INERGY PROPANE, LLC     L & L TRANSPORTATION, LLC By:   /s/ R. Brooks Sherman,
Jr.     By:   /s/ R. Brooks Sherman, Jr. Name: R. Brooks Sherman, Jr.     Name:
R. Brooks Sherman, Jr. Title: Executive Vice President, Chief Financial Officer
    Title: Executive Vice President, Chief Financial Officer

 

US SALT, LLC     INERGY TRANSPORTATION, LLC By:   /s/ R. Brooks Sherman, Jr.    
By:   /s/ R. Brooks Sherman, Jr. Name: R. Brooks Sherman, Jr.     Name: R.
Brooks Sherman, Jr. Title: Executive Vice President, Chief Financial Officer    
Title: Executive Vice President, Chief Financial Officer

 

STELLAR PROPANE SERVICE, LLC     LIBERTY PROPANE OPERATIONS, LLC By:   /s/ R.
Brooks Sherman, Jr.     By:   /s/ R. Brooks Sherman, Jr. Name: R. Brooks
Sherman, Jr.     Name: R. Brooks Sherman, Jr. Title: Executive Vice President,
Chief Financial Officer     Title: Executive Vice President, Chief Financial
Officer

 

INERGY FINANCE CORP.     INERGY SALES & SERVICE, INC. By:   /s/ R. Brooks
Sherman, Jr.     By:   /s/ R. Brooks Sherman, Jr. Name: R. Brooks Sherman, Jr.  
  Name: R. Brooks Sherman, Jr. Title: Executive Vice President, Chief Financial
Officer     Title: Executive Vice President, Chief Financial Officer

 

LIBERTY PROPANE GP, LLC     LIBERTY PROPANE, L.P. By:   /s/ R. Brooks Sherman,
Jr.     By:   /s/ R. Brooks Sherman, Jr. Name: R. Brooks Sherman, Jr.     Name:
R. Brooks Sherman, Jr. Title: Executive Vice President, Chief Financial Officer
    Title: Executive Vice President, Chief Financial Officer

 

TRES PALACIOS GAS STORAGE LLC     INERGY PARTNERS, LLC By:   /s/ R. Brooks
Sherman, Jr.     By:   /s/ R. Brooks Sherman, Jr. Name: R. Brooks Sherman, Jr.  
  Name: R. Brooks Sherman, Jr. Title: Executive Vice President, Chief Financial
Officer     Title: Executive Vice President, Chief Financial Officer        
IPCH ACQUISITION CORP.             By:  

/s/ R. Brooks Sherman, Jr.

      Name: R. Brooks Sherman, Jr.       Title: Executive Vice President, Chief
Financial Officer      

 

 

Signature Page to Consent and Reaffirmation to Consent and Amendment No. 2 to

Amended and Restated Credit Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

     LC #    Issued      Exp Date      Amount  

AIG

   T-245331      1/11/2004         9/24/2011         982,500   

Exxon

   CPCS-200353      9/1/2005         12/31/2011         7,000,000   

Pacific Employers Ins Co

   CTCS-234192      2/9/2006         2/28/2011         11,613,687   

old Republic Insurance-US Salt

   s-727395      1/27/2009         1/30/2012         228,000   

Millennium PL

   s-787316      7/29/2009         4/30/2011         880,000   

Tenness Gas PL

   s-870778      11/19/2010         10/14/2011         100,000   

Natural Gas Pipeline Co

   s-889990      10/21/2010         10/14/2011         60,000   

Transcontinental Gas Pipeline Co

   s-889992      10/21/2010         10/14/2011         800,000   

Texas Eastern Transmission

   s-889995      10/21/2010         10/14/2011         55,000               

 

 

                21,719,187               

 

 

 